DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 14-20 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,298,216 B2 to Burger et al. (Burger).
Regarding claim 14, Burger teaches a method for anesthetizing a patient (title and Fig. 5), the method comprising the acts of inserting (120, Fig. 5) at least one cryo-needle (26) into a first tissue region, the cryo-needle having a distal end (Figs. 1A-2, 3, 4) configured to cool surrounding patient tissue, cooling (122) the distal end of the cryo-needle to cause cooling of surrounding patient tissue at the first tissue region and thus inhibiting one or more sensory nerves in the surrounding tissue (Tables II and III), inserting at least one cryo-needle into a second tissue region (Col. 9, line 44-Col. 10, line 12), and cooling the distal end of the cryo-needle to cause cooling of surrounding patient tissue at the second region thus inhibiting one or more sensory nerves in the surrounding tissue (Tables II and III).  Burger additionally teaches that the cooling needle (26) may be thermally coupled to a target nerve by positioning the needle in proximity to a spinal cord adjacent the epidural space, to a branch nerve from the spinal column in or adjacent a vertebral foramen to a herniated disk, or to another target neural and/or spinal tissue (Col. 12, lines 59-67) and that the cooling may remodel one or more target tissues so as to effect a desired change in composition of the target tissue and/or change in its behavior (Col. 2, lines 4-6).  However, Burger is silent with respect to the first and second tissue regions comprising soft tissue superficial to one or more vertebra on the first lateral side of the patient’s spine.  It is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Burger to have selected the first and second tissue regions comprising soft tissue superficial to one or more vertebra on the first lateral side of the patient’s spine in order to treat target tissues and achieve a desired result of interfering with the desired pain signals along the desired sensory nerves as taught by Burger.
Regarding claim 15, Burger teaches the method of claim 14 as well as teaching iterations of treatment (Fig. 5) and that the cooling needle (26) may be thermally coupled to a target nerve by positioning the needle in proximity to a spinal cord adjacent the epidural space, to a branch nerve from the spinal column in or adjacent a vertebral foramen to a herniated disk, or to another target neural and/or spinal tissue (Col. 12, lines 59-67) and that the cooling may remodel one or more target tissues so as to effect a desired change in composition of the target tissue and/or change in its behavior (Col. 2, lines 4-6), but not specifically inserting at least one cryo-needle into a third tissue region, the third tissue region comprising soft tissue superficial to one or more vertebra and on the first lateral side of the patient’s spine.  It is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Burger to have selected the first and second tissue regions comprising soft tissue superficial to one or more vertebra on the first lateral side of the patient’s spine in order to treat target tissues and achieve a desired result of interfering with the desired pain signals along the desired sensory nerves as taught by Burger.
Regarding claim 16, Burger teaches the method of claim 15 as well as wherein the cryo-needle comprises two or more needle ends configured to cool surrounding patient tissue (Col. 3, lines 35-38 and Col. 9, lines 34-40).
Regarding claim 17, Burger teaches the method of claim 16 as well as wherein the two or more needles are configured in an array (Col. 3, liens 35-38 and Col. 9, lines 34-40).  However, Burger is silent with respect to the array being linear.  It is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have arranged the needles in an array as an obvious matter of engineering design choice since it has been held that a change is shape or form is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.
Regarding claim 18, Burger teaches the method of claim 14 as well as teaching iterations of treatment (Fig. 5) and that the cooling needle (26) may be thermally coupled to a target nerve by positioning the needle in proximity to a spinal cord adjacent the epidural space, to a branch nerve from the spinal column in or adjacent a vertebral foramen to a herniated disk, or to another target neural and/or spinal tissue (Col. 12, lines 59-67) and that the cooling may remodel one or more target tissues so as to effect a desired change in composition of the target tissue and/or change in its behavior (Col. 2, lines 4-6).
Regarding claim 19, Burger teaches the method of claim 18 as well as teaching iterations of treatment (Fig. 5) and that the cooling needle (26) may be thermally coupled to a target nerve by positioning the needle in proximity to a spinal cord adjacent the epidural space, to a branch nerve from the spinal column in or adjacent a vertebral foramen to a herniated disk, or to another target neural and/or spinal tissue (Col. 12, lines 59-67) and that the cooling may remodel one or more target tissues so as to effect a desired change in composition of the target tissue and/or change in its behavior (Col. 2, lines 4-6).  However, Burger does not specifically teach that the inserting and cooling acts are repeated so that progressing in a cranial or caudal direction each subsequent tissue region is laterally offset from the prior target region.  It is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have repeated the inserting and cooling steps as claimed in order to treat target tissues and achieve a desired result of interfering with the desired pain signals along the desired sensory nerves as taught by Burger.
Regarding claim 20, Burger teaches the method of claim 14, as well as teaching iterations of treatment (Fig. 5) and that the cooling needle (26) may be thermally coupled to a target nerve by positioning the needle in proximity to a spinal cord adjacent the epidural space, to a branch nerve from the spinal column in or adjacent a vertebral foramen to a herniated disk, or to another target neural and/or spinal tissue (Col. 12, lines 59-67) and that the cooling may remodel one or more target tissues so as to effect a desired change in composition of the target tissue and/or change in its behavior (Col. 2, lines 4-6).  However, Burger does not specifically teach wherein said inserting and said cooling acts are repeated on the second lateral side of the patient’s spine.  It is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Burger to repeat the inserting and cooling on the second lateral side of the patient’s spine in order to treat target tissues and achieve a desired result of interfering with the desired pain signals along the desired sensory nerves as taught by Burger.
Regarding claim 23, Burger teaches the method of claim 14, but not wherein the one or more inhibited nerves includes nerves of the dorsal ramus.  It is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Burger to have selected the nerves of the dorsal ramus in order to treat target tissues and achieve a desired result of interfering with the desired pain signals along the desired sensory nerves as taught by Burger.
Claim(s) 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burger in view of US 2002/0095144 A1 to Carl (Carl).
Regarding claims 21 and 22, Burger teaches the method of claim 14, but not performing spinal surgery on the patient’s spine or wherein the spinal surgery comprises at least one of a spinal fusion, a discectomy, and/or a laminectomy.  Carl teaches an analogous method to that of Burger including hypothermia therapy of nerves of the spine in conjunction with procedures performed on the spine such as discectomy, laminectomy ([0025]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Burger to include the surgery of Carl so as to perform the surgery during the localized hypothermia therapy as taught by Carl ([0025]) thus reducing the number of procedures.
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art does not teach or fairly suggest a method for anesthetizing a human patient undergoing surgery and surgery pain block procedures as claimed.  The closest prior art to Burger and Clark specifically fail to teach after the inserting and cooling performing surgery on the patient at the surgical site and thereafter performing an erector spinae plane block to further inhibit nerves post-operatively in the target region as in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SMITH whose telephone number is (571)270-5845. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAITLYN E SMITH/Primary Examiner, Art Unit 3794